Case: 20-60673     Document: 00516193629         Page: 1     Date Filed: 02/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 7, 2022
                                  No. 20-60673                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Jorge Andres Rodriguez-Arevalo; Ademir Enrique
   Rodriguez-Arevalo,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. 202 079 678
                               BIA No. 202 079 677


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jorge Andres Rodriguez-Arevalo (Jorge) and Ademir Enrique
   Rodriguez-Arevalo (Ademir), natives and citizens of El Salvador, are
   brothers who petition this court for review of the decision of the Board of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60673      Document: 00516193629            Page: 2   Date Filed: 02/07/2022




                                      No. 20-60673


   Immigration Appeals (BIA) dismissing their appeal of the Immigration
   Judge’s (IJ) denial of their applications for asylum, withholding of removal,
   and protection under the Convention Against Torture (CAT). They also
   move for a remand of this matter to the IJ and for this case to be placed in
   abeyance.
          We review the decision of the BIA and will consider the IJ’s decision
   only to the extent it influenced the BIA. See Shaikh v. Holder, 588 F.3d 861,
   863 (5th Cir. 2009). We review questions of law de novo and factual findings
   for substantial evidence. Id. Under the substantial evidence standard, “[t]he
   alien must show that the evidence was so compelling that no reasonable
   factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th
   Cir. 2009).
          First, relying upon Pereira v. Sessions, 138 S. Ct. 2105 (2018), the
   petitioners argue that the BIA erred in finding that the Department of
   Homeland Security properly initiated removal proceedings against them
   because the Notice to Appear failed to specify the time and location of the
   removal proceedings. However, the BIA did not err in determining that the
   Department properly commenced removal proceedings because a Notice to
   Appear is “sufficient to commence proceedings even if it does not include
   the time, date, or place of the initial hearing.” Pierre-Paul v. Barr, 930 F.3d
   684, 693 (5th Cir. 2019), abrogated in part on other grounds by Niz-Chavez v.
   Garland, 141 S. Ct. 1474 (2021).
          Second, the petitioners argue that the BIA erred in affirming the IJ’s
   determination that they are not entitled to asylum and withholding of
   removal based upon their persecution by gangs for being members of the
   particular social group consisting of young Salvadoran males who lack
   parental protection. We need not resolve the question of whether the
   petitioners’ proposed particular social group is cognizable because the




                                           2
Case: 20-60673        Document: 00516193629        Page: 3    Date Filed: 02/07/2022




                                    No. 20-60673


   evidence does not compel a finding that there was a requisite nexus between
   the harm they suffered or feared and membership in that group. See Vazquez-
   Guerra v. Garland, 7 F.4th 265, 268-69, 270-71 (5th. Cir. 2021), petition for
   cert. filed (U.S. Oct. 27, 2021) (No. 21-632). The petitioners testified that
   members demanded money from and threatened the petitioners and their
   aunt, but we have held that economic extortion and conduct driven by purely
   personal or criminal motives do not constitute persecution on account of a
   protected ground. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir.
   2002). Without the required nexus, the petitioners’ asylum claim fails. See
   Tamara-Gomez v. Gonzales, 447 F.3d 343, 349-50 (5th Cir. 2006). Further,
   because they did not establish entitlement to asylum, they cannot meet the
   standard for withholding of removal. See Efe v. Ashcroft, 293 F.3d 899, 906
   (5th Cir. 2002).
          Third, the petitioners assert that the BIA erred in affirming the IJ’s
   finding that they are not entitled to CAT protection. The record does not
   establish that it is more likely than not that they would be tortured if removed
   to El Salvador and that any Salvadoran public official knows who they are or
   would be willing to acquiesce in their torture. See 8 C.F.R. § 1208.16(c)(2);
   8 C.F.R. § 1208.18(a)(1); see also Tamara-Gomez, 447 F.3d at 350. Therefore,
   the record evidence does not compel the conclusion that the petitioners are
   eligible for CAT protection. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493
   (5th Cir. 2015); Wang, 569 F.3d at 537.
          Fourth, the petitioners assert that the BIA erred when it did not grant
   their motion to remand based on visa number availability and their Special
   Immigrant Juvenile status. Because the petitioners sought to remand their
   case to the IJ to determine their eligibility for relief based on previously
   unavailable evidence regarding visa number availability and their Special
   Immigrant Juvenile status, their request was in the nature of a motion to
   reopen and is subject to the substantive requirements for such a motion. See



                                          3
Case: 20-60673      Document: 00516193629          Page: 4   Date Filed: 02/07/2022




                                    No. 20-60673


   Ramchandani v. Gonzales, 434 F.3d 337, 340 n.6 (5th Cir. 2005). The BIA did
   not abuse its discretion in denying the petitioners’ motion to open as they
   only speculated as to when their visa dates would become available. See
   Qorane v. Barr, 919 F.3d 904, 912 (5th Cir. 2019); Ramchandani, 434 F.3d at
   340 n.6; Zhao v. Gonzales, 404 F.3d 295, 303-04 (5th Cir. 2005).
          Finally, the petitioners also raise the following claims: (1) the harm
   they experienced in El Salvador rose to the level of persecution; (2) they have
   a well-founded fear of future persecution; (3) the El Salvadoran government
   is unable or unwilling to protect them from the gangs, ECF 31; (4) they are
   unable to relocate safely to another area of El Salvador, and (5) they are
   entitled to humanitarian asylum. We lack jurisdiction to consider these
   claims. See Vasquez v. Sessions, 885 F.3d 862, 867-69 (5th Cir. 2018);
   Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir. 2010).
          The petition for review is DENIED in part and DISMISSED in
   part for lack of jurisdiction. The petitioners’ motions for a remand and for
   this case to be placed in abeyance are DENIED.




                                         4